Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 5-7, 9, 10, 18 and 30-41 are pending and acknowledged in a Response of 05/04/2021, and accordingly, they are under examination to which the following grounds of rejections are applicable. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 was filed before the mailing date of the instant action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 
 Withdrawn rejections:
Applicant's amendments and arguments filed 05/04/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection not specifically addressed below are herein withdrawn. In particular, the 112(b) rejection is withdrawn by way of applicant’s amendment. 


New grounds of rejection --- as necessitated by amendment
Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 2, 5-7, 9, 10, 18 and 30-41 are rejected under 35 USC 103 as being obvious over Chan et al. (WO2013/090841A2).

Applicant claims including the below claims 1, 7, 10, 18, 30 and 37 filed on 05/04/2021:

    PNG
    media_image1.png
    496
    1262
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    603
    1249
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    424
    1248
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    277
    1210
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    649
    1219
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    264
    1245
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    326
    1254
    media_image7.png
    Greyscale
  

    PNG
    media_image8.png
    438
    1252
    media_image8.png
    Greyscale
         
For examination purpose, 
(1) Each of instant claims 1, 7, 10, 18 and 30 recite “when delivered using a dry powder inhaler having “a resistance greater than or equal to 0.13 cmH2O0.5/(L min-1) and when delivered using dry powder inhaler having a resistance of less than or equal to 0.12 cmH2O0.5/(L min-1)” and but “the clause led by “when …” is an intended use for the powder composition which is immaterial to the examination of the composition. That is, the claims are not directed to a DPI inhaler, but rather to the composition. Thus, when the prior art teaches the claimed composition, it read on the claimed composition.  
(2) Instant claim 10 recites product-by-process limitations of “particles made by a process comprising … spray-drying the solution to obtain particulates”; instant claim 18 also recites product-by-process limitations of “particles made by a process comprising spray drying … between 1 and 20”; and instant claim 30 recites product-by-process limitations of “particles made by a process comprising preparing … spray drying …” However, please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Thus, the product-by-process limitations are not examined in these claims. 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Chan teaches aerosolization comprising housing having receptacle support where the receptacle contains a dry powder pharmaceutical formulation comprising an active agent, and delivering the pharmaceutical formulation to the respiratory tract of the lung of the user ([0113]). Chan teaches in-vitro variability in lung deposition is 8-15% or 9-13% or 10-12% ([0149], Fig. 20 and [0172]-[0173]), and improved lung target dose reduces interpatient viability ([0038]), and consequently, in-vitro total lung dose would be 85-92% which overlaps the instant range of greater than 80% of delivered dose, and Chan defines “delivered dose” as an indication of the delivery of dry powder from an inhaler device after an actuation or dispersion from powder unit ([0029]) which is the same definition as the instant publication at [0042] and “lung dose” refers to the percentage of active ingredient(s) which make it past the idealized Alberta mouth-throat and data can be expressed as a percentage of nominal dose or the emitted dose ([0036]) and also refer to deposition on the filter post-URT ([0164]) which is also very same definition as the instant publication at [0043] which may read on the instant independent of inhaler flow resistance. As the one embodiment, in-vitro lung dose obtained in the idealized Alberta URT model as a function of flow rate where at 4 kPa pressure drop and at mean resistance of the device 400 inhalers at 0.20 cm H201/2 L/min (please note that the said flow resistance at 0.20 cm H201/2 L/min reads on the instant feature of dry powder inhaler having a high resistance, or a dry powder inhaler having a lower resistance under broadest reasonable interpretation as noted above), EPM (mass of powder that is delivered from an inhaler device and thus, EPM equals with delivered dose) is 90±2% and lung dose is 75±5 or 80, and for instance, when delivered dose is 92% and the nominal lung dose is 80% at 4kPa pressure drop, the total lung dose with respect to the delivered dose is about 87% (80/92 x100) which reads on the range of lung dose at 4 kPa pressure drop being greater than 80% of the delivered dose at high or lower flow resistance; and the prior art embodiments do not require carrier which reads on the instant carrier-free composition. Further, Chan teaches the flow resistance can be less than 0.22, 0.15, 0.10 or 0.10 cm H2O1/2 L/min or from 0.15 to 0.21 or 0.03 to 0.10 cm H2O1/2 L/min, and flow resistance can be adjusted to alter the flow characteristics in the device ([0073] and the Examples) which overlaps the instant range of greater than or equal to 0.13 cm H2O1/2 L/min and less than or equal to 0.12 cm H2O1/2 L/min; the pharmaceutical powder formulation is useful for pulmonary delivery ([0020]) where the powder comprises about 1%-about 99% of an active agent which is within the instant range of 1-100%, characterized by powder density of less than 0.1g/cm3 ([0106]) which overlaps the instant range of 0.05 to 0.3 g/cm3 or 0.2g/cm3 or lower, and aerodynamic diameter 1.5 to 4.0 microns which overlaps the instant range of less than 2 microns or 1-2 microns, and rugosity of 3 to 20 ([0038]) which is within the instant range of 1.5 to 20 or 3 to 20, inertial parameter of less than about 20,000gµm2/s (may be equivalent to less than about 333 gµm2L/min ([0020]) and such inertial parameter is constant in the range of flow rates covering pressure drops from 1 kPa to 6 kPa, and any value between 1 kPa to 6, 5 or 4 kPa ([0020] and [0141]) in which the prior art initial parameter of less than about 20,000gµm2/s corresponds to the instant range of between 120 and 400 µm2L/min; and the embodiments do not require carrier which reads on the instant carrier-free composition (instant claims 1, 7, 10, 18, 30-37, and 39-41). The prior art teaches receptacle for containing dry powder pharmaceutical  formulation and then the receptacle may be inserted into an aerosolization device which is capable of removing the dry powder from the receptacle and aerosolizing the pharmaceutical formulation ([0002]), and in one embodiment, Fig. 2B illustrates receptacle 135 containing dry powder 140 prior to their aerosolization within dry powder inhaler, whereby an aerosol comprising respirable agglomerates is formed through opening 150 upon aerosolization (instant claim 6); the composition contains core-shell particles where the particle core comprises one or more active agents and one or more excipients to maintain chemical/physical stability of the active agents(s), and the particle shell is comprised of a layer of a hydrophobic excipient wherein the hydrophobic excipient aids in reducing interparticle cohesive forces ([0127]), and the formulation comprises a buffer or pH adjusting agent ([0126]) (instant claims 2 and 38). The prior art teaches the composition comprises FPF, which is single primary particles or agglomerations of multiple primary particles ([0104]), and also particles form agglomerates which can be deagglomerated into sufficiently the particles before agglomeration reads on the instant primary particles and the deagglomerated particles reads on the instant agglomerates because the deagglomerated particles can be larger than primary particles, in the absence of evidence to the contrary; and the formulations comprise corrugated particles, and the degree of surface roughness or asperities is important in modifying interparticle cohesive forces and the resultant powder fluidization and dispersibility ([0176]); its particles have mass median diameter is less than 20 microns which overlap the instant range between 0.3 and 1.0, and have median aerodynamic diameter is about 1.0-6.0 microns which overlaps the instant range of between 1.5 and 3.0 microns ([0108]) (instant claim 5); and the powder is packed in a receptacle for use with a dry powder inhaler (abstract, [0021], [0052], [0053]) and when aerosolized using inhaler (abstract), the powder has respirable agglomerates having a mass median aerodynamic diameter of about 1.5-4.5 or 1.0-4.5 microns which overlaps the instant range of less than 2 microns (e.g., Fig. 2B and [0108]) (instant claim 9). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Chan is that Chan does not expressly teach the exact ranges of lung dose, active agent, density, mass median aerodynamic diameter, flow resistance, pressure drop, and rugosity as instantly claimed.
2. The difference between the instant application and Chan is that Chan does not expressly teach specific embodiments of instant claims 1, 5, 7, 10, 18, 30-37, and 39-41. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

2.  One of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5].
Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the reference but the Chan reference does not disclose the instantly claimed specific combination of variables (for example, in vitro total dose, core-shell structure, active agent, additional ingredient, mass median aerodynamic diameter, medical aerodynamic diameter, rugosity, density and their amounts), in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the disclosed elements and embodiments of (from the Chan reference, in-vitro total lung dose, core-shell structure, active agent, additional ingredient, mass median aerodynamic diameter, medical aerodynamic diameter, rugosity, density, 4kPa pressure drop, flow resistance and their overlapping ranges of less than the flow resistance can be less than 0.22, 0.15, 0.10 or 0.10 cm H2O1/2 L/min or from 0.15 to 0.21 or 0.03 to 0.10 cm H2O1/2 L/min, and flow resistance can be adjusted to alter the flow characteristics in the device ([0073] and 0.20 cm H2O1/2 L/min of Table 3) to prepare the claimed composition.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the instant embodiments is within the purview of the ordinary skilled artisan upon reading of the disclosure of Chan and would yield predictable results. 


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant has kept arguing that to provide a consistently reproducible dose of aerosolized medicament, Chan provides a device-design approach where a single device is designed to be usable with different types of powder pharmaceutical formulations while the instant provides a formulation-design approach where an aerosolizable powder formulation is designed to be able to be used with multiple different types of devices, and thus, the instant invention and the applied reference are not related in an inventive sense, and thus Chan does not disclose a formulation of the type claimed; and Chan fails to teach the instant limitation of “total lung dose measured in an Alberta Idealized Throat model at a 4 kPa pressure drop is greater than 80% of the delivered dose using both of the devices having different resistances of instant claims 1, 7, 10, 18 & 30 and claim 37. 
The examiner responds that even if Chan teaches different approach as applicant kept asserting, it does not matter as long as Chan teaches the instant carrier-
Further, as noted above, the instant claims 1, 7, 10, 18, 30 and 37 are obvious for the reasons in the body of the rejection. 
In light of the foregoing, applicant’s arguments are not persuasive. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ung et al., “In Vitro Assessment of Dose Delivery Performance of Dry Powder for inhalation”, Aerosol Science and Technology, 48: 1009-1110, 2014 where Fig. 7 illustrates lung dose fraction of device A (Simoon) at 0.20 cmH2O1/2/LPM is less than 80% at 4kPa pressure drop; 
Lechuga-Ballesteros et al., “Trileucine Improves Aerosol Performance and Stability of Spray-Dried Powders for inhalation”, Journal of Pharmaceutical Sciences 97(1):287-302, January 2018 (IDS of 04/21/2021); 
where Table 3 shows greater than 80% of delivered fraction. 

Conclusion
All examined claims are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613